An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

FELTON L. MATTHEWS,~JR., No. 692G?
Petitioner,

vs.

RENEE BAKER, WARDEN,
Res (indent

   

ORDER DENYING PETITION
This is a pro se “petition for extraordinary writ of haheae
corpus.” Petitioner challenges the validity of the judgment of conviction
and sentence and claims that a conspiracy exists preventing him from full
access to Nevada courts. We have reviewed the documents submitted in
this matter, and without deciding upon the merits of any claims raised

therein, we decline to exercise original jurisdiction in this matter.

Accordingly, we

ORDER the petition DENIED.

  
 

5‘

Gibbene Pickering

cc: Felton L. Matthews, J12
Attorney General/Careen Cit}.r

SUPREME COURT
OF
NEVADA